Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s amendment to claims 1, 3, 4 in the reply filed on 05/24/2021 is acknowledged. Claims 2 and 6 are cancelled. 
Applicant’s amendments with subsequent arguments in support of the amendments, see pp. 6-10, filed 05/24/2021, with respect to claims 1-14 have been fully considered and are persuasive.  The 103 rejections of 01/22/2021 have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-5, 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record discloses a substrate processing apparatus comprising: a chamber; a placing table provided inside the chamber and configured to place a processing target substrate thereon; a pedestal configured to support the placing table 
However the prior art of record fails to teach or disclose and a cooler is provided in the space and on a top surface of the lower portion of the pedestal, corresponding to the deposit collector that is provided on the bottom surface of the lower portion of the pedestal in order to cool the deposit collector through the bottom surface of the lower portion of the pedestal, as set forth in the present claims. The apparatus of Carducci in Carducci’591, and Yamazaki as a combination do not disclose the above limitations. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718